Citation Nr: 1725174	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right rotator cuff tendonitis, to include as secondary to service-connected residuals of left shoulder dislocation (left shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board remanded this case for more development in July 2015 and March 2016.


FINDING OF FACT

The Veteran's right rotator cuff tendonitis was not incurred in service, related to service, or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for right rotator cuff tendonitis have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, neither the Veteran nor his representative has alleged notice or due process deficiencies since return of this case to the Board.
II. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).

When a chronic condition (including arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Analysis

The Veteran currently suffers from a right shoulder disability with a current diagnosis of right rotator cuff tendonitis.  

The Veteran initially alleged that his right shoulder disability is due to an in-service right shoulder injury.  May 2008 Application for Compensation; March 2010 Notice of Disagreement; March 2010 Correspondence.  He subsequently contended that his right shoulder disability is due to service-connected residuals of left shoulder dislocation-that his service-connected left shoulder disability caused him to favor his right in various aspects of daily life thereby causing disabling injury.  May 2010 Statement in Support of Claim; January 2010 VA Form 9.  

The Board will consider the present issue of service connection for the right rotator cuff tendonitis on both a direct and secondary basis.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000)

a. Direct Service Connection

In his May 2008 Application for Compensation, the Veteran claimed a "right shoulder (major) injury" that occurred in 1984.  In his March 2010 Notice of Disagreement, the Veteran alleged that VA denied service connection for the right shoulder because service medical records did not mention the right shoulder, however, he believed that such records existed.  The Veteran also provided a March 2010 written statement wherein he claimed he injured his right shoulder when a soldier fell on him while he was trying to help another soldier board a truck while patrolling the Korean Demilitarized Zone (DMZ). 

The Veteran's service treatment records (STRs) were associated with his file in July 2008 and considered by the RO in rendering its March 2009 rating decision.  The Board has reviewed these STRs and found no mention of a right shoulder injury; however, they do indicate the Veteran sustained a left shoulder dislocation in September 1983.  STRs also indicate that the injury was due to "playing with the guys."  July 2008 STR-Medical at 3. 

In January 1986, the Veteran submitted an original claim for service connection for separated left shoulder, which he stated occurred in 1983.  January 1986 VA Form 21, 526, "Veteran's Application for Compensation or Pension."

At a March 1986 VA examination, the Veteran reported the in-service injury to the left shoulder.  When examining the Veteran's left shoulder, the examiner addressed the right shoulder, noting that both shoulders were symmetrical, not tender, had no spasm, had no atrophy, had normal strength, and had full range of motion.

A July 2008 private treatment record documents the first instance of medical treatment for the Veteran's right shoulder.  See February 2009 Medical Treatment Record - Non-Government Facility.  The examiner noted the Veteran had right shoulder mild-chronic antero-lateral tenderness.  This record contains no indication that the issue was incurred in or otherwise due to service.

A September 2015 VA examiner opined that the Veteran's right rotator cuff tendonitis was less likely than not incurred in or caused by in-service injury.  The examiner noted the lack of in-service documentation, and the amount of time that had passed prior to treatment of the right shoulder.  While the September 2015 VA examination presented some discrepancies as to the date of onset of symptoms due to the inconsistencies in the Veteran's reporting as discussed above, a July 2016 medical opinion is in agreement with the September 2015 opinion that the Veteran's right rotator cuff tendonitis was less likely than not related to service.

The Board notes a January 2009 Memorandum that states a formal finding of unavailability of service treatment records from September 1985 onward, however, this finding concerned a search for records in response to the Veteran's claim that he was treated for hemorrhoids at Fort Carson until 2008.  See May 2008 Application for Compensation and Pension.  Such records, therefore, would not be dispositive as to whether the Veteran injured his right shoulder while on active duty given the availability of STRs contemporaneous with the Veteran's active duty service.  The Veteran later submitted a February 2009 statement indicating that he was mistaken about having medical records at Fort Carson.  

The Board finds as fact that the Veteran did not sustain an in-service right shoulder injury, which is based on multiple facts.  For example, the STRs do not show an in-service right shoulder injury but show an in-service left shoulder injury in 1983.  Additionally, approximately four months after service discharge, the Veteran filed a claim for service connection for a left shoulder disability, which was consistent with the STRs showing the in-service left shoulder injury.  The Veteran's right shoulder was examined at the time of the March 1986 examination and clinical findings of the right shoulder were normal.  Such evidence is against a finding of an in-service right shoulder injury.

Further supporting the denial of service connection for the right shoulder is competent evidence that the current right shoulder disability is not related to service as discussed above, which opinions are based on the same finding the Board has made, which is that there was no in-service right shoulder injury.  The first evidence of a right shoulder disability was in 2008, which is decades after service discharge.  Even when the Veteran was treated in 2002 for right elbow pain, he did not include a complaint of left shoulder pain at that time.  Ultimately, the credible evidence of record preponderates against the Veteran's claim for service connection for his right shoulder disability on a direct basis.  

b. Secondary Service Connection

As recounted earlier, the Veteran has also claimed that his right shoulder disability is due to his service connected left shoulder disability.  Specifically, the Veteran contests he has had to sleep on his right shoulder, carry items with the right arm, and do his work with his right arm due to his left shoulder pain.  The Veteran works in information technology (IT), which entails frequent use of a mouse and keyboard.

The September 2015 VA examiner opined that the Veteran's right rotator cuff tendonitis was less likely than not proximately due to or the result of the Veteran's left shoulder disability.  The examiner's rationale noted the amount of time prior to the manifestation of the Veteran's left shoulder symptoms as well as the anatomic variant of the Veteran's right acromion, which the examiner noted increased the risk of development of rotator cuff tendonitis and impingement syndrome.  The examiner further opined that it is more likely that the Veteran's employment, which required frequent computer work, combined with his congenital anatomic variant, led to an overuse injury and his right arm symptomatology.  

The September 2015 VA examination was inadequate for determining secondary service connection, as it failed to address whether the Veteran's right rotator cuff tendonitis was aggravated by his service connected left shoulder disability.  The examiner provided an October 2015 addendum opinion that stated the Veteran's right rotator cuff tendonitis was not aggravated beyond its baseline level of severity (which was essentially nonexistent based on the record).  However, the September 2015 and October 2015 reports simultaneously indicated that the Veteran's right shoulder disability had its onset in 1984 as well as more than twenty years after service.  The Board thus remanded the case in March 2016 for another, clarifying medical opinion.

A July 2016 examiner, after an extensive recounting of the facts of this case and applicable medical science, stated that there was no pre-existing shoulder disorder upon entering service; that the Veteran suffered a left shoulder dislocation while in-service; and that the Veteran first began experiencing right shoulder pain several decades after service.  The July 2016 examiner ultimately opined and concurred with the September 2015 examiner's opinion that the Veteran's right shoulder disability was less likely than not proximately caused or aggravated by the Veteran's left shoulder disability, and that the Veteran's right shoulder symptomatology is due to his current occupation, which requires extensive computer work.  

July 2008 private treatment records offer no insight one way or another for determining secondary service connection.  In April 2016, VA requested authorization and consent to release information from the Veteran in order to retrieve worker's compensation documentation in connection with the Veteran's right arm, but did not receive a response.  Ultimately, the probative evidence of record does not support the Veteran's claim that his right shoulder rotator cuff tendonitis was proximately due to or aggravated by his service connected left shoulder disability.  Accordingly, service connection for right rotator cuff tendonitis on a secondary basis is inappropriate in this case.

The Board acknowledges the Veteran's various lay contentions concerning the origin of his right shoulder rotator cuff tendonitis, and that he is competent to allege to the symptoms of such, however, the Veteran cannot proffer competent medical evidence as to the nature and etiology of his right rotator cuff tendonitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board notes the Veteran has contended that he suffers from right shoulder arthritis.  January 2011 VA Form 9.  However, the Veteran does not possess the medical competence to diagnose arthritis, nor does the record reflect an actual diagnosis of right shoulder arthritis.  See September 2015 VA Examination at 11 (specifically remarks against a finding of arthritis); February 2009 Medical Treatment Record - Non-Government Facility (no mention of arthritis, contrary to the Veteran's assertions).  Moreover, even if the Veteran presented a current, competent diagnosis of right shoulder arthritis, the Veteran was not diagnosed with arthritis in service, within one year of service, nor does the record demonstrate continuity of symptomatology in order to warrant service connection for a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In light of the foregoing, the Board finds that the probative evidence of record preponderates against the Veteran's claim for service connection for his right rotator cuff tendonitis on either a direct or secondary basis.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right rotator cuff tendonitis, to include as secondary to service-connected residuals of left shoulder dislocation, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


